Citation Nr: 1641283	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an autoimmune disorder, claimed as secondary to endometriosis.

 2.  Entitlement to service connection for a thyroid disability, to include thyroidectomy and resulting residuals, claimed as secondary to endometriosis. 

 3.  Entitlement to service connection for fibromyalgia, claimed as secondary to endometriosis.

 4.  Entitlement to service connection for a left shoulder disability, claimed as secondary to endometriosis and/or right shoulder strain, trapezius strain.

 5.  Entitlement to service connection for a right buttocks disability, claimed as secondary to endometriosis.

 6.  Entitlement to service connection for a left buttocks disability, claimed as secondary to endometriosis.

 7.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to endometriosis.

 8.  Entitlement to service connection for a muscle disability in the pelvis and back area, to include as secondary to endometriosis.

 9.  Entitlement to service connection for a low back disability, claimed as secondary to endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to February 1988.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of the proceeding has been associated with the Veteran's electronic claims file.

In May 2015, the Board denied entitlement to an earlier effective date for the grant of service connection for peritoneal adhesions with diverticulitis and entitlement to an increased rating for right shoulder strain, and granted separate staged ratings for right shoulder strain based on limitation of motion of the arm.  

In the May 2015 decision, the Board noted that an April 2010 Statement of the Case (SOC) included the issue of entitlement to an increased rating for major depression with panic disorder.  In her June 2010 substantive appeal, the Veteran indicated that she wished to continue her appeal of that issue to the Board.  Following discussion with an RO representative, in an October 2014 statement the Veteran stated that, "The grant of 70% for major depression would satisfy my appeal on this issue."  In response, an October 2014 rating decision granted entitlement to a 70 percent rating for major depression with panic disorder, effective from January 14, 2008, the date of claim.  The rating decision specifically indicated that the determination was considered a complete grant of the issue based on the prior discussions between the Veteran and the RO.  The Board concluded that, although this issue subsequently was listed in the December 2014 statement of the Veteran's representative as an issue remaining on appeal, the statement did not include a specific argument for the major depression issue, given the overall clear intent of the Veteran to withdraw that claim from appellate status following the grant of a 70 percent rating.  It therefore determined that the issue was not before the Board.

The issues of entitlement to service connection for an autoimmune disorder, a thyroid disability, fibromyalgia, chronic fatigue syndrome, a muscle disability of the pelvis and back, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current evidence of a chronic left shoulder disability.

2.  There is no current evidence of a chronic right or left buttocks disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (a) (2015).

2.  Disability of the right and left buttocks was not incurred in or aggravated by service, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in January 2008 discussed the evidence necessary to support a claim of entitlement to service connection on both a direct and secondary basis.  The Veteran was informed of the allocation of responsibilities between herself and VA. She was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service treatment records as well as VA and private treatment records have been obtained and associated with the record.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for a left shoulder disability or right and left buttocks disabilities.  However, the Board finds that VA examinations are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of a current right and left buttocks disability, or persistent or recurring symptoms of such disabilities that may be related to service or the service-connected endometriosis.  Moreover, there is no competent evidence of a chronic left shoulder disability, or that suggesting that a left shoulder disability is related to service, or either the service-connected endometriosis or right shoulder disability.  Accordingly, VA examinations are not warranted.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran seeks service connection for various disabilities on the basis that they are related to her service-connected endometriosis.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

In May 1996, the Veteran was seen by a private physical therapy provider for left shoulder pain.  The diagnosis was left scapular strain.  

A February 2002 report from a private physical therapy practice indicate the Veteran's complaint of low back and buttock pain, with initial onset 10 years previously.  

A March 2002 record from a private chiropractor indicates the Veteran's complaint of low back pain of 10 years' duration.  A March 2002 X-ray report indicates normal alignment and intact interspaces.  The radiologist indicated that some interspace narrowing was seen at the L6-S1 level, but that it was probably developmental, with transitional L6 or first sacral segment.  The impression was no acute changes, transitional first sacral segment.  The chiropractor's diagnosis was chronic moderate lumbago associated with lumbopelvic segmental dysfunction and myofasciitis.  

On VA rheumatology consultation in June 2002, the Veteran's history was reviewed.  The provider noted that diffuse pain had been the Veteran's primary disabling state in the previous five years.  On physical examination, the examiner noted that fibromyalgia trigger points were surprisingly few.  He indicated an impression of chronic widespread pain, and that fibromyalgia trigger points were absent.  He recommended blood tests to exclude other causes of widespread pain.  

In October 2007, the Veteran's private family physician stated his belief that, to a great extent, the Veteran's medical problems and conditions were directly and indirectly the result of endometriosis of the pelvis and abdomen.  He did not specifically identify disabilities of the buttocks or muscles of the pelvic or low back area.  

During the March 2015 hearing, the presiding VLJ explained the evidence and information necessary to support a claim for service connection.  The Veteran's representative indicated that the Veteran had diagnoses of the claimed conditions, and that she was being treated for them.  The Veteran testified that medical providers had explained to her that her claimed disabilities were linked to endometriosis.  She specified that her gynecologist had told her that her back pain was related to endometriosis because of the lesions in her pelvic area.  She also stated that problems were often not limited to the pelvic area, as endometriosis could travel throughout the body.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a left shoulder disability or for a disability of the buttocks.  The evidence does not establish service connection on a direct basis, as there is no evidence of left shoulder or buttocks symptomatology during service, no evidence of symptoms continuing since then, and no indication of a relationship with service.  Moreover, the Veteran does not contend that these claimed disabilities are related to service; rather, she asserts that they are due to a service-connected disability.  

Regarding the claimed left shoulder disability, for the purpose of secondary service connection, the Board observes that endometriosis and a right shoulder disability are subject to service connection.  However, the Veteran has neither produced nor identified competent evidence showing that the service-connected endometriosis or right shoulder disability either caused or aggravated a left shoulder disability.  In fact, the evidence fails to demonstrate a current left shoulder disability.  In this regard, the Board acknowledges that the Veteran was assessed by a physical therapist in 1996 with left scapular strain.  However, there is no subsequent evidence demonstrating complaints or findings referable to the Veteran's left shoulder.  Thus, while there is evidence indicating one instance of treatment for scapular strain, the record as a whole does not support a finding that there is now, nor has there been a chronic left shoulder disability at any time since the filing of the current claim.  

Regarding the claimed buttocks disability, the Board observes that neither private nor VA records has indicated any diagnosis referable to the Veteran's buttocks.  For the purpose of secondary service connection, the Board observes that endometriosis is subject to service connection.  However, the Veteran has neither produced nor identified competent evidence documenting the claimed disability.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that she has disabilities of the left shoulder and buttocks, the Board observes that she may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report the onset and nature of symptomatology.  She is not, however, competent to render an opinion as to diagnosis because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for a left shoulder is denied.

Entitlement to service connection for a right buttocks disability is denied.

Entitlement to service connection for a left buttocks disability is denied.



REMAND

Autoimmune Disorder, Thyroid Disability, Fibromyalgia, 
and Chronic Fatigue Syndrome

A May 1993 record from E.J.P., M.D. indicates that he noted some signs of slight androgen excess state on examination.  He indicated that testing revealed elevated free testosterone that could indicate a very mild androgen excess state such as polycystic ovary syndrome in addition to the endometriosis state.  

A September 1997 private treatment note indicates that a thyroid uptake and scan revealed a diffuse, mildly toxic goiter with scan images showing discrete areas of hyperfunctioning.  The provider noted that such could be a chronic autoimmune thyroiditis or Hashimotos thyroiditis that had become toxic.  He stated that it could also represent a Grave's thyroid or T3 toxicosis.  

A December 1998 record from a surgeon notes a medical history significant for hypothyroidism.

A January 2001 VA treatment record notes a diffusely enlarged goiter.  The assessment was small nontoxic goiter, clinically euthyroid.  Subsequent VA records also indicate that the goiter was nontoxic.  

A May 1993 record from E.J.P., M.D. indicates that he noted some signs of slight androgen excess state on examination.  He indicated that testing revealed elevated free testosterone that could indicate a very mild androgen excess state such as polycystic ovary syndrome in addition to the endometriosis state.  

In October 2007, the Veteran's private family physician stated his belief that, to a great extent, the Veteran's medical problems and conditions were directly and indirectly the result of endometriosis of the pelvis and abdomen.  He noted that research had shown that hypothyroidism was up to seven times more common in endometriosis patients.  He noted that the Veteran was diagnosed in 1989 with hypothyroidism, and that there was a possibility that there was a connection between the condition and her endometriosis.  He also noted that secondary symptoms of endometriosis commonly included fatigue.  He went on to state that conditions experienced by the Veteran that were related to endometriosis included fibromyalgia and chronic fatigue syndrome.  

In December 2007, the Veteran submitted materials indicating that research supported a finding that women with endometriosis were at greater risk than other women for certain autoimmune diseases.  

In light of evidence suggesting that these claimed disabilities are related to the Veteran's service-connected endometriosis, the Board has determined that VA examinations are necessary to determine their etiology.  See McLendon, Duenas.

Low Back Disability and Muscle Disability of the Pelvis and Back

An October 1991 private treatment record notes the Veteran's complaint of back pain worsening at the time of her menses.  

In October 2007, the Veteran's private family physician stated his belief that, to a great extent, the Veteran's medical problems and conditions were directly and indirectly the result of endometriosis of the pelvis and abdomen.  He noted that secondary symptoms of endometriosis commonly included low back pain.  

A November 2007 VA treatment record indicates an assessment of chronic low back pain with a questionable relationship to chronic pelvic pain with a history of endometriosis.  

The Board notes that the Veteran is in receipt of VA disability benefits for pelvic pain syndrome.  As there is evidence establishing that the Veteran experiences back pain, the Board has determined that an examination is warranted to determine whether there is a separate back or muscle disability, and if so, whether such is related to the service-connected endometriosis or pelvic pain syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination (or examinations) to determine the nature and etiology of any currently present autoimmune disorder, thyroid disability, fibromyalgia, or chronic fatigue syndrome.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should identify all currently present autoimmune disorder, thyroid disability, fibromyalgia, or chronic fatigue syndrome.  With respect to any such disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such is the result of a disease or injury in service, or is proximately due to (caused or aggravated by) any service-connected disability.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiner's attention is directed to the October 2007 statement by the Veteran's private physician and the Veteran's arguments.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Schedule a VA examination to determine the nature and etiology of any currently present low back disability or muscle disability of the pelvis and back.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has a low back disability or any muscle disability of the pelvis or back that is separate from her endometriosis or pelvic pain syndrome.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is the result of a disease or injury in service, or is proximately due to (caused or aggravated by) any service-connected disability.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiner's attention is directed to the October 2007 statement by the Veteran's private physician and the Veteran's arguments.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


